      Case 5:18-cv-00188-TBR Document 1 Filed 12/04/18 Page 1 of 5 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH

                                   (FILED ELECTRONICALLY)


CIVIL ACTION NO. ________________________
                  5:18-cv-188-TBR

UNITED STATES OF AMERICA                                                            PLAINTIFF

vs.

TAMMY M. POTTER                                                                  DEFENDANTS
n/k/a TAMMY M. KEELING and
WILLIAM M. KEELING
71 Megan Drive
Mayfield, Kentucky 42066

COMMONWEALTH OF KENTUCKY
SERVE: Attorney General
700 Capitol Avenue, Suite 118
Frankfort, KY 40601-3449


                              COMPLAINT FOR FORECLOSURE

         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

         2.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

         3.     RHS is the holder of a promissory note (“the Note”) executed for value on June

10, 1998 by Defendant Tammy M. Potter now known as Tammy M. Keeling (“the

Borrower”). The principal amount of the Note was $77,415.00, bearing interest at the rate of
   Case 5:18-cv-00188-TBR Document 1 Filed 12/04/18 Page 2 of 5 PageID #: 2




6.750 percent per annum, and payable in monthly installments as specified in the Note. A copy

of the Note is attached as Exhibit A and incorporated by reference as if set forth fully herein.

        4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

June 11, 1998, in Mortgage Book 418, Page 488, in the Office of the Clerk of Graves County,

Kentucky. Through the Mortgage, the Borrower, then unmarried, granted RHS a first mortgage

lien against the real property including all improvements, fixtures and appurtenances thereto at

71 Megan Drive, Mayfield, Graves County, Kentucky (the “Property”) and described in more

detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated by

reference as if set forth fully herein.

        5.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

        6.      On or about August 10, 2010, the Borrower, for value, executed and delivered to

RHS a Reamortization Agreement which changed the terms of the original Note. Specifically,

the unpaid principal and the unpaid interest were combined for a new principal amount of

$74,603.81, and the amount of the monthly installment payment was increased to $556.59. A

copy of the Reamortization Agreement is attached as Exhibit D and incorporated by reference as

if set forth fully herein.

        7.      Upon information and belief, subsequent to the Borrower incurring the mortgage

indebtedness which is the subject of this action, the Borrower married Defendant William M.

Keeling, and they remain husband and wife. Accordingly, Defendant William M. Keeling is

not the plaintiff's debtor but may attempt to claim a spousal interest in the Property. If such a

spousal interest exists, it is junior in rank and subordinate in priority to the first mortgage lien on
                                                   2
   Case 5:18-cv-00188-TBR Document 1 Filed 12/04/18 Page 3 of 5 PageID #: 3




the Property in favor of RHS. RHS is entitled to a foreclosure sale of the Property free and clear

of any interest therein or claim thereon in favor of Defendant William M. Keeling, and the

Plaintiff calls upon him to come forth and assert his claim or his interest in the Property or be

forever barred.

       8.         The Borrower has defaulted on the Note, Mortgage and Reamortization

Agreement by failing to make payments when due.

       9.         RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrower of the default and acceleration of the loan.

       10.        In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       11.        The unpaid principal balance on the Note is $66,409.72 with accrued interest of

$17,513.12 through July 6, 2018 with a total subsidy granted of $2,694.24, escrow charges of

$1,559.97, late charges in the amount of $1,335.60, and fees assessed of $6,091.88, for a total

unpaid balance of $95,604.53 as of July 6, 2018. Interest is accruing on the unpaid principal

balance at the rate of $13.3724 per day after July 6, 2018.

       12.        The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       13.        Defendant Commonwealth of Kentucky may claim an interest in the Property by

virtue of two Notices of Judgment Lien (one filed against Tammy M. Potter n/k/a Tammy M.

Keeling and the other against William M. Keeling), both liens having been recorded on October

29, 2010 in Encumbrance Book 56, Page 361 and Encumbrance Book 56, Page 360,
                                                   3
   Case 5:18-cv-00188-TBR Document 1 Filed 12/04/18 Page 4 of 5 PageID #: 4




respectively, in the Graves County Clerk's Office, a copy of which is a attached as Composite

Exhibit E. The interest of this Defendant is inferior in rank and subordinate in priority to the

first mortgage lien on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to

come forth and assert their interest in or claim upon the Property, if any, and offer proof thereof,

or be forever barred.

       14.     Defendant Commonwealth of Kentucky may also claim an interest in the

Property by virtue of two Notices of Judgment (one filed against Tammy M. Potter n/k/a Tammy

M. Keeling and the other against William M. Keeling), both recorded on May 13, 2013 in

Encumbrance Book 64, Page 77 and Encumbrance Book 64, Page 76, respectively, in the Graves

County Clerk's Office, a copy of which is attached as Composite Exhibit F. The interest of this

Defendant is inferior in rank and subordinate in priority to the first mortgage lien on the Property

in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and assert their interest

in or claim upon the Property, if any, and offer proof thereof, or be forever barred.

       15.     There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

       a.      Judgment against the interests of the Borrower in the Property in the principal

amount of $66,409.72, plus $17,513.12 interest as of July 6, 2018, and $2,694.24 for

reimbursement of interest credits, escrow charges of $1,559.97, late charges in the amount of

$1,335.60, and fees assessed of $6,091.88, for a total unpaid balance due of $95,604.53 as of

July 6, 2018, with interest accruing at the daily rate of $13.3724 from July 6, 2018, until the date

of entry of judgment, and interest thereafter according to law, plus any additional costs,

disbursements and expenses advanced by the United States;


                                                 4
   Case 5:18-cv-00188-TBR Document 1 Filed 12/04/18 Page 5 of 5 PageID #: 5




        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with Title 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record,

but free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.


                                                 UNITED STATES OF AMERICA

                                                 RUSSELL M. COLEMAN
                                                 United States Attorney


                                                 s/ William F. Campbell
                                                 William F. Campbell
                                                 Katherine A. Bell
                                                 Assistant United States Attorneys
                                                 717 West Broadway
                                                 Louisville, Kentucky 40202
                                                 Phone: 502/582-5911
                                                 Fax: 502/625-7110
                                                 bill.campbell@usdoj.gov
                                                 Katherine.bell@usdoj.gov


                                                    5
Case 5:18-cv-00188-TBR Document 1-1 Filed 12/04/18 Page 1 of 3 PageID #: 6

                                                                                           LJf1lUrrru%-

P.u,T;Y"uo 1e4o'16
lRev. 1S961



                                                           PROMISSORY NOTE

                                                                                   LoanNoil
                      5oz
 TyPe of Loan ssctlox
                                1998
 Date:;EEl9"**
                                .€
                                  HaY!ietd ' -'        "
                                          (citv of lownt




   ?.H:#H,*l*:*'+'*r},i$:Iil#it3l"Js"'Ii:JL""r'[1"J:"'1;ljJ;F[:;1ffiHiiia'r*'J-
                                                                   il1'ff:l ffli ':'
   rNrEREsr. rnterest
                        w*r*
                                    :i",::rlr"" :'t:+"1i^[:::r,"#1'i'-$:J',1r"ilil:Ht'xiiilH:fl
                                Jilold b-;6;;--
    :il'}t"":r::            "

               ".",?'ll
    PAYMENTS'tagreatopaYprincipalandinterestusingoneoftwoalt6rnativesindicatedbelow:



     ffi
      ::[ :ilJJI hK;;;;;
     ',Hiii;tlii'"*ffi
                                ilffi
           ri,r,*li#r:*ryry**ff.lll*#,:*ttxuU't*m
                            i*ti*:tii:::fl
                             r'""-''   dffimineo' I osree
                                                          re Pe'


      F]tt.puy,entsshallnotbodeferrod.lagreetopayprincipal"no.n."']]]]n
                                                                              ,ntsrest   in 3e6
                                                                                                  -
                                                                                                    ::*;::.:.:":
                                                                                                    instatlments as indicat




                                                                             J:nxs::}fr     "1.;'iiih""'a"Advances
           #,{r}ili$ffitii}:l*ifl";***mxlfi
                                                                                   *Htr:,dsll*"*iffi 1'[i
           ffit3*tfrH-$:t,gillry*i*dfu
                           s{ulstrj*r
 Case 5:18-cv-00188-TBR Document 1-1 Filed 12/04/18 Page 2 of 3 PageID #: 7

                                                                                                                            '

LATE CHARGES. tf the Government has not
                                                 roceived the full amount of any monthly payment by the end ol 15
days a{ter the date it igdue, I wilt pay a late
                                                charge, The amount of the charge will        be           percent of            r


                                                   pay this charge promptly' but only once on sach late payment'
overdue paymsnt of priricipaf and interest. I will

BoRfiowER'S RIGHT TO
                          pREpAy. I have the right to make payments of principal at any time betoro th6y ar€ due' A
prymsnt of principar oJv iu-ino*n as a '.prepiyment." when
                                                               l mako a pr€payment, r wi, te, the Govornment in
writing that I am making a prepayment'
                                               propayrnen? without paying any prepayment charge. The Government will
    I may mako a full prepaymgnt or partiat
                                                1moufl1 ot princlpal that I owe under this Note' lf I make a panial
u$e all 6l my prrprvilui* to reduco ihs
piuB"v*""r,'irr"ru *iil"il*"no          in rhs due dst6 or ln the amount ol my monthly payment unless the Government
                               "rtrngug propsyment' wilr bo appried to my roan in accordance with the Government's
agr&€s in writing to thore
                             "trndu.
ragulations aRd acsOUntlng prOcedures in
                                            gffcct on thc dart o{ receipt o{ the poym€nt'

                                                                                        assign rhis note without my
A$'TGNMENT oF        NorE.r understand and agree that rhe Governmont may at any trme
                                              I will make my p8l'mcnts to the assignee ol the nots and in such case
uo'lsenr. lf the Gover.n*"n' assigns the note
the term "Government" will mean   the assignee'

                                                to the Governmenl rhat I am unahls to obtain sufficionr credit frorn
cfrEDlr ELSEWHERE cEnTlncATlON. I c€rtily purpo$e. tor which the Governrnont is giving me this roan.
            at reason6bre rates and terms ror the
othor sources
                                                that the funds I am borrowing from the Government will only                         be
 usE cEBTlFlcATloN. I certify to the Government
 used for purposes authorized by the Governmant'
                                           propcrly csnstructed, improved, purchased, or rofinanced with this loan is
                                                                                                                                 (11
 L'ASE oR SALE Or pnOpERTy. lf th*                                                                             years  or longer' or
 lea*ed or rented *itt, un opiion to
                                     purchase, t?i lsased or rBnted without opdon to purchase for 3
                                               voiuntarity cr iovoluntarily, the Government may         6I ite option   declar8 the
 l3l is sold or riile ig othsrwiso conveyod, immsciaiely due and pavable. lf this happene, I will h8v8 to immediatalY
 enrirs rernaining unpaid balanca of the loan
 pay off the entire loan.
                                            pRlvATE cREDlr. I agree to periorlicallv provide the Government with
  REoutREhrENT To REFINANCE wtrH                                                                                  I      get a loan
                                                 my financiar srtuation. lr the Government dsrsrmine. that can
  inisrrnation the Governrnent requestS about                such as  a bank  or  a  credit union, at reasonable   rates      terms
  from a responriblo caoperative or private
                                            crudit,ou,..,                                                                'nd
                                                                                                            rn a surficient amount
                                           6sv6rnment,s raqu6st, l wiil appry for and Eccept a loan
  ror simitar purposgs ul"*r*-iuun, at ths                                                               pursusnt ro section 5o2
                                                    not appry ro any cosigner who signed this note
  ro pay rhis note in ruii H;-r"d;*-i1^.1"*                                 ability'
                                                for my lack ol repayment
   of the Housing nct oi ts*g to cornpsnsats
                                                                                                 granted in the form ot payment
                                            agree to rhe repayment lrecapturel of 'subsidy
   suBSlDy nEpAyMENT AGREEMENT. I
   asgigtancg under the Government's
                                       regulations'

                    T0   NONPROGRAM BORROWER'        Tho provisions of the prragraphs entitled "Credit Elsowhere
  CREOIT SALE                                                                              loan ls class'ified as a
                                       Retinanco with Private credit" do not apply ll this
  cortification., una "Re-q;ir;;;"; to                        of 1949'
  nonprograrn roun  prrroJii'io"ocrion 6O2 of tho Housing Act
                                            or each rnonthry paymsnt on tha data rt is dus, I
                                                                                                    wi, be in detaurt, lf r am in
  CIEFAULT. r{ l do not pay the fu,.arnount                      ms   rhat if l do not pay  th*   0vsrdue  arnount by a cerrain
                                         a writtan notice miring
  dotaurt the Bowrnmsnr may send me                                *;
                                                                  fuu amount of rhs unpoid      principat, atl  the interest thal I
  da*, rhe *ovgrnffienr;;;;-;;i;; m, to r***d;i*iv
                                                         pay
                                                                                             interest.  Even   if , at a time when
  owe, and any rate charges. rnt*rsrt
                                       wi* continue to ac'rue on past duo principar and                preceding     sentence, the
                                                                                 as descrrbe   in  the
  r em in dsraurt, the *Jvernment doss
                                          not ,uquiru me to. pay. immedrateiy
                                                        t"*                     date. rf the  Governmsnt     has required me to
  Governm.nt wiil still hav' rhe right to
                                          do *oii       in dafaurt  at a rater
                                                                                                                            all of its
               pay  in tuiia" Oercribed above,      eor*rn*ent will have the right to be paid back by me for expenses
                                                     ttt
  immediaroly                                                                 prohibited by appricabre    law' Those
   costs and axp6ns6$    ir'*ror"*g    tt*i, r*yi1*nry nu,* to the extent not
   ;;l;1",   lor exnrnplo, rttsonsbl* attornay's fecs'




                                                                                                       Account   rar-1
Case 5:18-cv-00188-TBR Document 1-1 Filed 12/04/18 Page 3 of 3 PageID #: 8

       .CES.Unlessapplicablelawrequiresadillerentmethod,anynotici*i
  . given by delivering it or by mailing it by lirst class mail to me Et the property address listed abovo or at I different
address if I give the Government a notice of my different address. Any notice that must be given to the Government
will be given by rnsiling it by first class mail to the Government at usoA / Rurat Housine service,, c/o cuglgml
larvice Branch. P-o- Box 66889. St. louls, tiO 63166                      , or at I different address if I am givon a notice ot
that different address.

OBLIGATIONS OF PEHSONS UNDER THIS NOTE, ll more than one person slgns this note, each person is lully and
personslly obligated to ke6p all of the promises made in this note, including the promiso to pay the lull amount owed.
Any person who is I guarantor, Eurety, or ondsrsor of this note is also obligated to do these things. The Government
m6y Entorce its rights under this not6 against each person individually or against all of us together. This means that
any one of us may be required to pay all of the amounts owed under this note, The term "Borrower" shall refer to
each person signing this note,

WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
dishonor, "presetttment" m6an6 the right to require the Government to demand payment of amounts due, "Notice of
dishonor" means the right to require the Government to give notlcs to other pergons that smounts due havo not been
paid.

WARNING: Failurs to fully disctose ascurato and truthlul llnanclal inlormatlon ln connectlon with my loan appllcatlon
may result in the termlnation of program assistance curtontlY being received. and the denial of future fedsral
assietance under the Dspanment of Agdculture's Debarment legulations, 7 C.F.B. part 3017.


                                                                                                                         Seal
                                                                                        Borrower

                                                                                                                         Seal
                         Borrower                                                        Borrower




                                                         RECORD OF'ADVAI\{CSS
           AMOUNT                   DATE              AMOUNT               DATE                 AMOUNT            DATE
 il)   $   77 .4L5 .00       6110/98           (8) S
                                               (9) $
                                                                                         n5)
                                                                                         (l6)
                                                                                                  $
 (2) $                                                                                            $
 (3) $                                        (10) $                                     (l7) $
 (4) $                                         ll)$                                      118) $
 (5) $                                         12) $                                     fl9)     $
 (6) $                                        il3)   $                                   (20) $
 (7) $                                        04)    $                                   (21) $
                                                                               rorAt.   ,$   .JJ.r{r:-:,Qq




                                                                                   Account   o.   C
Case 5:18-cv-00188-TBR Document 1-2 Filed 12/04/18 Page 1 of 6 PageID #: 9




     Fonn RD    J5i0.t4 Ky
                                                                     sp-.,ru,on,rl.itEffiffi
     (r r-96)                                                                                                                        Form Approved
                                                                                                                                     OMB No. 0r7i-0t72
                                                          United states         Depfff3t":l,lf              ricutture

                                                    MORTGAGE FOR KENTUCKY
    TIIIS MORTGAGE (,.Securiry lnstrument,,)     is madc on
                        is                                    JUI,IE 10                                                             , 1998      ,
    The mortgagor
                                   TAutry u. potTER;- unmarried                                                                                     10.r.1

    This $ccuriry lnslrumcnt is givcn to thc unired lirurcs
                                                            olAmcrica aoing rhrough thc Rurar
                                                                                                                    ili;;, ;i;"d;i[ir.iJ,, *rl'jff:;;J;,
                                                                                              Housing scrvic,
    llfii::3,T,T:    ffl#ffxi;lffifl','J;"1$h:'d:l']#ll':.,i:fili fr"H[ifr:f,ff                                                            tl**,,g i.n,*.
    Borrower is indsbted to Lendcr uqdor the foltorving pnlT!.r:ry,
                                                                    nqry$. and/or assumprio[. agreefiears (herein
                                                      fiJ"o*.' ana                                                cor,rcctivery callcd
                                                                                       wrricr,   pioiioiio,ioott rip"y-i-,i,;'*lini[J'r,' ,r.ti, iinot
   ;:::'*'H':ll:ffi lfiHilHlililrtriilflg
   Datc of lngrumcnr
                                                                 tkisrinelAmrux                                         Maturijv   D$tH
   6lLA 1L998                                                       $77,415.00                                          6/LOl203L
   ?his liccuriry ln*rumcnt sccurc! to l'entlet:
                                                  111 lhu rcpeyrneJtt $f thr deh svirlenccrt
   cxtcnsionc md rrtodillcations   thc No'c; (b) lhe puyr.it or ur urilrirnri,               by thc Norc, with inlsresi,,rd all rcnurvdr.
                                                             ;ilil*".
   tlro propcny covcrcd by this'fsccurity l'urtumcnriiii rrr*-pirro*ffi";'f                       a<tvcnced under paragrnph ? rc prorccr
   sccuritv lnstntmlnt arrrt lhq Nutc' antl 1'11 rhc rccapiuic rf                    tilrffer$.covcnun(! and agrccmcnrs untrcr rhrs
                                               ;"t;;fi;,"*.;ffi;antt                              subsidy u,hich nray bc granrr.<r ro rhe
  ff,1!"i!!ilJ[,',rYl#,mr,il11.Y;]f;i;*,:ll,'*l'rffi  jxi,,*rue, Bonowci.r*,                                                              ri"'*iv.*ongog.. g,",,.
       Graves                     '                   -"'"'r   ;srie         oiK;;-*                   ''
     see at Eachment




  rvhich has thc address     oi              71 Megan Drive                                                               llayfleld
                                                               ISkccrl
  Kentucky           42066          rzrpt                      (,'properfy Address,,);                                          [ciryl



 .p*fffiX}1fir$.$Li'lili:i'#'J".,r'ff3j'ftenow or herc&fter                                        ereeted on^
                                                                                                                        ,gr   prop€rtv, md au.rgemc'r!!
 iiiffil,*              [i ll;]l'ia*; i;;d;;i:;iilffiJf;lffi*ilX",iiltr#; A,l;.-,,ri:t$?]lli?*l#.$l'Jlil
       BoRRowe'R covENANTS that Borrower is lnwfully
 to grant and convcy rhe properry qnd thar
                                     thi fioperty i.                                   -r;;;;fi;;ili
                                                                                       seised of the esra,te hcreby convcyed and has thc right
                                                                                                                 excrpt tbr encurnbrances of record.
        reparlrnt                                                                   to aecr.,ge   15   niauat poiEijonse,
                 ''tr;;y::#::::':,:::r,::i;:;i,f.:,:::::^::!
 infirnution, ,\snd    comnears tegurding tlris burdea ortlra,n- .:.:::,:,:t
                                                                               it"          iii,,i,,d'7|;:;";#i:;:r'::;':ff,:l:^';';;fr;;:;x\r
                                                                                                                   ana rcvtevms lhc collccrion oJ
                                                                 o, on, o,hrlr,,-i,'i,il],i,"i:,1,'*.to'"lntl'*
  rethtcinp rhi,t bunrcn. to the u.S. Dtouthntnr ot ,turi^,tru,- ):,.":-':l'::wc!y!!i!                   ,J tnloir*iion'- irriiirg ,uggerttoaj fDt
 ?ii;[f,':;
 ":;;#:;:        l:'E:;',:L*',u;il?;#:l';":'ni!,;,'l:'::,':::;.:,:::T::
                                                                        o4i,,$io;i.6$:;';i;,;:fftr;:i[';;:.".W:::il
                                                                                            -c-oltcction

 iiii.j!;i,i!i,;,,'j;;:;f*"l!"'l!#l;:!i::!::',1:::::,:!.:,'.::';i,i:':;;!';;;;i;";';;;i;;,;"ijif'Tli',i\;,ili,,i,f,ijif#;!,i;
 thrs collcclian ilJinlarmatlon unlctt   rt ditploys a   cuncntly   valic!   OLil) nunhar
                                                                                                                                                    Page I   of6
Case 5:18-cv-00188-TBR Document 1-2 Filed 12/04/18 Page 2 of 6 PageID #: 10




                                      defend generallv thc title to thc Properry
     f,ffiHffi#:f:f:":l#"'                                                       against au craims and demands, subject
                                                                                                                        to any
             THIS sEcunlrY INSTRUMENT combines unifotm
     with |irnircd variations bv jurisdicrion             covenants for narionar uss and non-uniform
                                    ti ioni*iute t;if;il;;;$"irll**.n,                                                                 covenants
                                                                                                        covering rearproperty,
          UNIFORM COVENANTS, Borrower and Lender
                                                           covenant and agree as follows:
            l'
            Payment of Principal and lnteresti Prgpaynrcnt
                                                               and
                      or and intircst on tn" Jtuitriuincid ui'd" Latc chargcs, Borrower shall promprly pay when
    $'.tn!X:"1t'"'pal                                                           i"il'iri'lny
                                                                              pr"p.yr"nt and rard churgc.s due under
            3'                  rld lruurtnce' subiect tn ap3licahl* law or. ro wn_llen
                 Fundr fsr ?I'rev
     shall pav lo Lender on the day monrtrtipav,Tl:.r.
    ("Funds") for: (a) Yearly.taxcs ina a"sesimciii'whictr.ray          ffi;;i[ff"-Note.i         waiver by Lender, Borrorryer
                                                                                       unrir rhe Nori'is'paiu in firil, a sum
    the Propertv;(b)vcarl;r leaxhol<! pay*unii'oigound             unuin-prioiitv over.rrris securiry tnstiument
                                                               r"ir*;;';#'tll}.*,r,if     any; (c)
                                                                                                                   as a licn on
    rnstrtance premitrmsi and (d) yearly-tlood insufrnce
                                                             pr.n,iumi,'ir #r]t't't.r. items nrey.carty ho,ff.lrlri
    Lcndcr rnav, at anv lime. d,ritict adu troia r,,nos i,
                                                                     d'#;,;;hl.. ilt*.*o              "rrr'.0
                                                                                       rhc maximum-u,nornr
                                                                                                                                        ?ljtrl/
    lbd*allv related mortqage toan may requirc rofgooo,".,";grr_;:.;ilt                                         a render for a
    procedtires act of l974is                                                       under .rh_e federal Real Esrarc Scnremenr
                                urncnd€i fr,r'*'r'l** to rimc. l2 ,.i-C.'$
    federal regulation that apptiit    to-*ilffi;';;jr                           i;bi
                                                                                  e/ seg. (,RESPA,), unless anorher
                                                       a lcsser amounr.'ir1q Lenoe,                                     law or
    Funds in an alnount not i6 cxceed ttre lesser amor"r                                 may, ar any time, corect and hord
                                                                     l.ri.1            *,iri'rt   rhe arnount   of l-irnds rluc on
                           reasonable estimates                               "i.y
                                                                        s[ fiitr'rii   ffiffi                                        rhe bEsis   of
   fffi:*tf[i:d
       The
                                                  "]-.xf*,r.rizur*s                               ltems or ottrcnnise-in ecconJanes $tth
                 shall be held by a federol agency-(including Lendcr)
                 Fr'rnds
                                                                      ur in
                                  *';?i
   H,'.[tfLffiXfJ.'?,'"v*.'.?iaritv,or          if.:'*:a$lT;#il-;iJi,]',i0,anro.p,ry
                                                                              instirution whosc deposits are insured
                                                                                     rhc Escrow rrJms. Lcnder mav
   r-,.,0*.fi.,ni;ffi r*Hl';li,!1ff[ i]iJ[:julf;                          ]li[l.u:lye.-r,*i?*iLp1,%*l**$i
   charge' llorvcvcr' Lender        rira! require not o*rr ,9
                                                                nqy';;.:i'#"[irarge flor ah
   reponing servicc usctl bv Lentlir in ionnection witrr
                                                            iHi[lian,.i,iirl!'l?riri.+re riw inrlepcndc.nr rear esrare ,"x
   sgreetnenl is mudc or applicablc law rcquires inlercsi
                                                             to ue piia,'i""iilriiul           fiov'iid-n;Irir*. Untess an
   rnrerest or earninss on ihc Funds. Borrowrr."4.t.1^4;t;#A,ii..ii'i,iiring,nor be'rcquircd ro pny Bocrorverarry
                                                                                          to*ur"l, ii,-.i iirl-riu shal br paii
                                                               chargl. aii *ruui '*.*unring
  on the Funrls' Linder st'nti gi;e to Boiio,.".r."tJitirout
                                                                                               ,of the  Funds. showing credirs
  llil,,f:Xi,'l.llir:il:;,,'1,'"$:.t1gl-,;r'fl,y*:l-l*1,*",:;i;',il";;Ll, was mide                  'rhe Funds src prddgerr as
        It lne runds held bv Lender cxcecd the arnouots p"nnircaio'te
  Borrorvcr rrr:he cxccsi t'unu.s iriaccoiai;;;;il                           held hy.app.licable law, l.ender shall accounr
  trcld by Lender at anv timc is not sufficiiniiu piv          tt
                                                              iia;;;;;ilni,  I}'ippri"uhru raw. rf tlr* arnornr urrhe Funds
                                                         rrr" r:i,ii"*'ri.;J*t!i due, Lcndcr ma]-
                                                                                                                            ro


  llliiilfi;llllrln'ffl,,-[i:'"fr'[oflT*:'lf,?,rci 1.enoer1rle.           il;;ili.:i,y                   so norify Borruwcr in
                                                                                       to nrak. up rrr; ,rent-i.ncy Borrower
      Lt;;[vd;';;'I;ii,ii'iir i,i"Jil;i"i;yii'l3x.ui[-,,:;i:,Hlf'l*.1#',Hffiilp(ry
  ^Bonorver anv Funds hcld bv Lender. tt't,inaiisrruri ,iqrii'"iliir                                            rcrunrr ro
  ll' Lender' prior to the                                               ,ilI'i;;o"or ,ri*, u..ol..ulu; u,,.r", paragraph
                           ac{uisitiort ur sali oi-rrre rr.,pdny; ;i.ri'il;ii
                                                                                aly runas het<r by
  urqu.f    iri:l.:,f:re..as
                       a,cre<Iii againsrrhc suri *."iurcd dv t(ii s.riir#iilrr*n,rn,.                   Len<Jer ar rhs rime of
      r'  ApprrcsUorl or Pilyments unless npplicable tlrv or
                                                                   Lend#'t ,Jn,$jili provide orherwisr, all paymenrs
  received bv Lender under;iaragta.phs I and zir,"ii t*
                                                          nfpri.-a ii'ii,."ririliing or,t", uf prioriry: (t)
  thc pr$servation orpro'ection olthc Propcrry orcnforcem"ntorir.,;,                                           to advances for
                                                                           tiJ,r.]ii),-o....ru.,i inrereslaliJ underrhe Notc;
                                         i+iio'ui,ounr'
  [il,[.#ff'$f;1":i:-ilX-J.t;.*",                                   "qi,i;;ii;;'id;;"-;*ircrns undcr paragraph 2: (i) to rare
      'l'   chnrgcs; Liens' .ll,rnr&3r
                                       1!arr lt/     gJl   t':.T,                  charges,.fines and imposirions atrributablc
                                                                    f::j:.T:"J*.                                               ro the
  [tlH[],'li]fi|#i[H:':f,,Hlly,,"ffl,$';,?,,1:l',, Instrumenr. anu rJ,iir,oir:p;ffi;ffi;'ffi;;i rcnrr ir any.'
  srra, pay rr,*m In',ti.c-iitliiiy i,iiii"
                                            ;;;;#;;;;rl?y:i|.xil,?,311$x}rji,ii,;;1ul,il.r,;i,lriir*l:i.fi*",[s
  iil;;'i;iil'i.i:,iif#:#,1'.'J,:i';.ru',*#31;J*fd;;;ffffi;;-v*ffi'fr;;fui;:'iio,,ilI'!r*,                                           pro*prry
                                    discharge anv.lien                                     rhis securiry rnsrrumenr unress Lcndcr hss
 ,rr..oo'ilo,x;l,il','l li:f;tp"'                          "Ii.ll-1l:,ILiuritv.ovcr
 in a nranncr     acciprahre,Jfl#-I,,ruifiiJlt:,i!:'#tlilillfl.,i,Jl.rg:i*i:l..li*j*k'"?#":li*:il}iI:li
 [:tiil.!!fi:;ilr,r[!.1$,*:#af,M,:,r!'#jiffi"fifr;tl;ill[f:fliJtriti,,l;]
 Lendcr determines that olv p.qa orthc t'ioperrv i; srbi,;;a;;;iil,fi:i;iimay.atrlin                 fl,[)_'"Trii
 lnslrumBnt' Lender mav givr ljorrower q notice"idenrityrc                             prioriry over this security
                                                           irt.liii:' il#;&", sholl snrisfy rhi lien or rirke one or
 more oi'rhe acrions ser ioirr aoouc wirrrin      il&j?if ;iiil'sr;;;; ri;liil;

                                                                                                                               Poge 2    o[6
Case 5:18-cv-00188-TBR Document 1-2 Filed 12/04/18 Page 3 of 6 PageID #: 11




           Borrower shall pay to Lendcr:uch &as and o&er charges as may now or hereafter be required by.regulations of
    f-"na.i. una-niy oi?cirUune Lsndsr for all of Lendeiit-fccs, cosls, and expenscs, in connection with any full or
    oaniaiicieisl       oi subordination of this instrume nt or toy other transilction affecting thc propeny.
    "-'";: ' ti;ro oi itirp.rrv lngurlnce, Bcrrower sh:alt kccp thc improvemcnti now cxisting or hercafter erected
    on rt. p-*rt, inrrr*,i aga'inst loss by      -forfire, hazards includc,i withinihc tenn "extcnded coverage"
                                                                                                                 and.any other
    f.,i,,iiar. ln'"irii;ns n"ods 6r tlooding,          which Lcnder requires insurancc. This insurrnce shall bc mainuincd in
    lil;;;rilr;a"for   it e paiods rhil Lmdcr reqqires. T-lrt insurer providing rhe inlyance shlll.lc chosen by
    Borrowg subic4 ro r"cnJ#i*#piiial ;i;i;i,
                                               'ril,ri'iiir
                                                                      #;;;;'fiy
                                                                            ;itfii[il.- ii #6;1;ii;il; d 1,ai,,t,ii
                                                        may obtain coverale to protect Lcndcls rights in the Property
    ;;;cr desdribed atmve, *t L*ntlc/s oprion Lender
    *ttl1it,t"rfil;tlt*'1;n,        and renetl,rts rhalt br in a form ffcsptable to Lcndcr and shatl irtcludc a strndard
                          Lunaer shall hove the right to hold the policies aid renewals. lf Lendcr.requiras, Bonower shall
    ^.rru*.|'   "furil.
    ;;;;'rfi;;ir;iJr-"naui      att rcccipts of paid-premiums and'renewal notices. [n ihe event of loss, Borrowcr shall givc
    fi;[iffiri;;-io     ttre insu.ance iarriei and Lendcr. Lender may make proof of loss if not made promptly by
     Borrower.
     --'Uiiii**   Lender and Borrower otherwise agrcc in writing,. insurancu. procceds shall               be,   applicd.to restoration or
                                                                                              LendeCs securiry is mrt
    ,.o.ii'oilt' Fiop.rtv darnaged. if rhe restoration or repaii is economiially feasible and would
    ffi;.f,. f" it;;Aidtion-or repair is not economicilly feasible or Lender's security.            be.lessened, the
                                                                                                                 with
    i;;ilil; oiocie,fs inatl Ue applic<i to thc sums securedtheby Property,
                                                                    this Security Instrurnen( whether or not then due,
                                                                             or does not answer within.thirty.(3O) days a
         .i.usi JoiA to Sonon "r.' If Borro*cr abandons
    ".*
    ,,iii*'i"ii Gna.ritr"r thr insurancc carricr hos offered to sinle-a claim,orthcn       l,endcr may collcct thc insurance
    ;&;j;"ilil;moi          ui"  rhe proceeds  to  repair or resiore  the Property     to pay  sums.secured by ftis Sccuriry
                        oi not then due. 'fhe tltirry (10) day period will begin when lhe notacc ls glven..
    "*'il&; L;;Jgrand bonower otherwise igrti in wiiting, any afplication.of.procceds to principal shrll not
    insrrumcnr, whether

    .*r"nA oioormone the due date of the monthly psymeru rcferrcd to in paragraphs I and 2 or change thc amount ol
    ;h;;;;;.'il';p;;          a.ceiemtiun the Propeit! ii acquircd by Lendcr, Bonoiver's right to any insurrnce poli-cies
     inO-oi'cr.."as resulring from damage to fte Property.pri<lr to the acquisition shall pass lo Lendcr to thc cxtent ol
                                                                                                                          the
     sunri secured by this Security lnstnrmcnr immediately prior to thc acquisition.
     ""1.---b;*;;li;;,'iltiintonorr"e, nnd Proticiion of thr Propcrty; sorrorver's tnan -Applicltion;
                                                                                                   or
                                   r-tutl -not destroy, damage or impuir thc PropeQ, allow thc.Properry. to deterioralc'
    l.oJ.not,is.--B;;;;;;;
    .1'riiii"*n*,"       ,'r,i pi"pilrry. Bonowcrihall miintain thi impro"emenrs in good rcpfjr apd mafc r1ny1 MIL':{
                     "'i
    bv Lendcr. Borrower         shrill cornply with all laws, onlinances, and regulations allccting the. Property. .lrolrower snall
    il i" liliiufi'if ;;;-i";I;iil        i[tiun oiprocec.ling, whcther civiloi criminal, is.be{urr.that in Lendcr's good t'aith
                                                                                                          created by this Securiry
    i.i.rllr,.iri"rrii r"tult in'fJrfeinrrc of th'c Propertf-or othcrwisc matcrially impair tfie lien
    il;fffi;;;;'[.:ni./r r.rrriry            interest. Bonbwer may cure such a dcfadlt by qausing the action or proceeding to
    il;#i;;;.i';it        irrti,rC tha[, in Lendet's good faith ilcrcrmination, precludes forfr:rture of the Borrowcr's interest
    i, the  proocrrv    or orlrer?niiiiiilirnpoi*.ii oritreii.n crooria by itris sccuriry lnstrument or Lendecs s^ecurity
     i",ii"rt. iion,iwc. shall also be in default if Bonower,        during the loau application.process, gave.m8.terlallY {us.e 9r
     ;ffiil;;r;;fffi;i,;";;nt"m.ntt           to Lender (or fail*d t-u providt Llnder wiih nny rnaterial information) in
     ;;;;;;;n      *iit tt.  ro"n *iJinciO   Uy  ttle-Note. If this Secirrily lnsrumcnt ir on a-leasehold,.Borrowtr rhall
     ;il;I, ;irh ;ii'tfr.-proririlni  oi rne lease.  lf Borrowe r acquires lic title to thc Propefly, the aseltold and thc fee
                                                                                                                    le

                            unless Lender agrces to thc lnerger in writingr-
     "'*il-""iiriiiif",r;i-Li"tiii;riiigtrtr in the?roprrty..-lf Borrower
     tirG itratl not mcrgc                                                   -            fails to..perform the coYcnants &nd
                          in tt,ii-iecuritf [nst*r.nt. ur iheri is a lcgal -proceeding tliat ntay significantly affect
     ,r.*"*rnrr'*niaincrl pijiliv
     ffiiliil;ffli'iit.             fiu.t i. a proceeding in bankruprcy. proliale, for conrJenrnation or.forftiture or lo
                                                                                             to prot:!1.tt" value of the
     il"li",.ll'lifil'ii'ieilt;,ii5ii.'tr,irn-l"nair'rri      Jq ina guy forrvfiitiruer is'necessary
     i,;&;y';;j iinoiii rigriir'i"**       niop.ny. Ltnde/s aciioirs nray.include paying any sums secured bv a lien which
     has'nrioriry ovcr rhis S.,iuriti tnrt.,rrulnt,'appcuring   in courl, plying reasonible-anorneys' fees and entcring on the
     ',ilil; i',J ;;i;;ff;-aiir,Jugh u*alr iria.y. rak-c a"rion un'ttu'i rh'is paragraph 7, Lentier is not requircd to do so.
          ,dnv amounrs a,roursui'iry-[inaii'rni.r triir parrgrupt i shall beiomiadOitidnat debt.of Borrower securcd
                                                                                                                                   by
     ,hi, ;Jll;ilil;,;r;il.'-U"[r"        g;;*r       ana  uln,t"-r agree to.other   termu  o.f.paymunl,   these amounts shall bear
     ;;i;.;;af;; ili ,torc orciilurrimeni ur rt " Xute rat" an{shall be payable, with iriterest, upon noticu hom Lcnder
     to Bororttr rsqussttng Paymsnl.
          i:'"t;il;Hii.''ri?'iiitimc
          8. Refin0nCine. ll n( Any flme lIir Sn8ll
                                                 shall UPpgar   to LElluEl
                                                       appcar t{.}  Lender rhat   ElUtIU}vEr trrcJ v! svrt Lv.vvrsnr I
                                                                           LIIIIL Borrorvemol
                                                                                                   ^1._o,b^1..-1o.9^!,11it"1:t: IT:"'
     ,.*pon'i'urr'.;il;;;',i,; 9i n1i,.^t" 1,1it :g-'ior-l'- :f::l:-t']'-.:',*i^:I1^t:.'.Tp*1":        P:i:.,r::'lH'l{"oiif.o'"'^';
     b:ffi;:;':rii[",iffi1[i il;;;t-;e,il.;i;        ;ppit fo,;riu-acceft   sucrr  lorn  in sufTicient arnount to pav the nore and
                       securtd hereby in full'
     -"' 'i.--tnsnoction.
     an"-indcbtcOnirs
        ' o lnonsclinn                       asent may tnakc rcasonable
                              I.endcr or its agcnt
                              Lendcr                                              enlries uoon and inspections of the Property' Lender
                                                                   reasonable entries
                 tiorrowcr nolics at thc lirnc
           g.lvg tsotrowcrnollcgotllllilllllsvl
     stral-siuJ                                  of uI  Prrsr to
                                                     or_prior           inspccrion specising
                                                                    an^inspcction
                                                                    an
                                                                rvor'.rrDl*i"erDt'Lvr'/rrrE
                                                                                     sper         rergonible cause for thc^inspection.
                                                                                                                         -:-.--. t----  ^. -
         "d.'"d;,i;;"id.- Th;';;;fi;
           t0. Conarettfnallon.      lnC  pfOCCSqS   Ol tlly
                                                     "i-,*y
                                                              r*;;4
                                                              llwutu     or'claim
                                                                         er LrdrIIr foi
                                                                                    lul  aariagls,
                                                                                         uqrrrd5Err urrELr or consequenlisl,.if:ll,l._"i:1
                                                                                                    dirccl v.
     wirh;;y;;i",ffi;iffi;r;i'h;;;ki;[              of any'pn,'r
     ;'j::;:''-.:il-;;'".-.i'"r,,ri ie nairt r,, i..nderl jn
                                                                    of  thc  Property.   or  foiconveyance    in lieu'of condemnation,.are
     ffiIb;'ilffi;'illi';i;"ii ii'ixI iii"i*d;i:             in $€     evcnt oi
                                                                  the evcu     of oa iotal  takine of thc
                                                                                     rotat talring         Propcny. the proc*ds
                                                                                                       ihe Propcrty.       procecds shall bc


                                                                                                                               Page 3   of5
Case 5:18-cv-00188-TBR Document 1-2 Filed 12/04/18 Page 4 of 6 PageID #: 12




    ryp_{ied to the sllrlls
                         s$ured.by lhis. Securiry {nstrumen.t, rvhether or not th{n duc. wirh soy excess paid to Bonower.
     ln lhe event of a pnrtial taking ofihe Properry_iq which the fair market vatue of tlre prop.f1,
                                                                                                     il;.ii;i; ;;f#;,il
    l*ins it equal to or Ereatcr than thc amount of thc sums secured uy rtris Sccuiiry
    taking, unless Borrower and Lendcr otherwisc asr:.e                                  il;rr.h;t ffi;il;ii;;i;;     ;i,;
                                                            n writing,-rhi sums sccurta L, thb ffi;iilinsrrumcnr shall
    r,i,::.",",f,'J!!lt",ytltiii,i!,ffflii,flx,flifi    -   [,.,[111?ff$.1'trlll;9"r."#i?,*H#ffii[Hffi
    taking. Any balance shall be paid t9. Bo.no1ve.r. ti. ihc evcnr.of a parriii rotiig-;f rlil i;d;;o;ln  wnicn ihe fair
    market value of thc Propcrty irnmcdiatcly beforc thc_taking is lesf ihan thc afiounr or*rJiuirs'iccured
                                                                                                                   hercbv
    irnmediately before thc taking, unless.Bonower and Lende-r othcrwisc ogree inwrlting oir-n6rr.di;;d['il,i
    otherwise provides, the procceds shall bc applied to the sums securcd by rht Seiuritv i,iirni*r"i
    sums are thcn due.
                                                                                                      *-r.redilioi    nil rr,i
    .^ _11-9-"-Pl"?"q:fl jt-SPaoled by Borrow*r, or if, allerno.ticc by Lenrler ro Borrow€r that rhe sondomnor offe6
    to mak€ an award or settle a claim for.darnages, Borrower fails to r&pona to GnUii witt,i"ifrirrv
    date.thcl.oticc is given, Lcnder is authorizei iii collecr and rpply tld pmcc*as,';i
                                                                                                      Col davs aftir-ifre
                                                                                          iB;;i;;. ;ti'h;il ;J,iliilr..i;
    i?_uil  {!!.  Pry.ryrrl.or to thc,sums.^$ecurcd by this securityinitrumlnr, n[;ifir'oril;
    ano uonower omcnvlsc agre.-ll_Ylil9',1nl-application of proc_eeds to principal shall nor
                                                                                                rffi;;;.' tj;ffi ffi;;;
                                                                                                exrend or pnstpo* tti
    due date of thc mon0r.ly                                                            affiilf
                              Layments. ref€rrcd to in pa{agraphs I ind 2 oi ct aiii-iti[
         I t. Borrowcr Nol Relcosed; Forbcarnnce ByLrinder Nor r.r#aivc?, Erriniion
                                                                                               ,:*i'rii,n.no.
                                                                                                oli"
                                                                                                   ii,fiJioipuy*"^r
    fdifi:ll$     qf amortization of the surns sccured 6y this securiry- tostnrmenr gran*d by Le0dtr (o Borrowsr ard",
    any succes.sor in intcrest of po1g1y sholl not ogeqre to releasr dc liabitity   ofiifi;G;1ilt;;;;;;;r-iilil;i;
    succe'isors in inlerest. t-y1t-e1sna!_1or be rcquired.-to commcnce procied'ings;griliani;;;;;;.
                                                                                                              inlni;reri;;
    refuse to cxtend timc torpayment or. olhcrwis€-modi$ amortizatioriilitiiiurns sucurud by &is Security
                                                                                                                fiiit **i
                                                       Borrower or Borroweds su...ssors inl"tei"irl-nri-i;d;.*;uy
    Pr:::ll    :.1:lI-,{:I1l9lll9:ll$",g'igil?t
    Lender in excrcising  any right r.lr remedy shall not bea waiver_of or precluderhc excrcise of any righror rcmcdy.
         12. Successors ond Assigns po.undl Joint and Sevcral Llabiliry; Co-slgnrrr. ttrc coveiranE ind asrecmcnrs
                   Insrrumenr shitt uinu and benetii ihe succ.ssors ;rii*iils g?-Lft;';il ilffiff,il,ffi;ffij,:
   :1,|,,:,!::yly
   qlolisionl gf^Patug3plt 16. Bonower's covenanB and agreemcnts shalibe joinr and s.u**t. env-ilon6wer who
   co's[gns this Securlry lnstrument but does not execute.tht]lote: (a) is_co-si'gning this iecurity inir*mcnr only'o
                                                           !.trg lroperE ynctw rhfriffis;a rhiisa;1,riry'intt u*.n,:'(b)
   Iifglsj:-41i1.t$,,.1,1":{ ,tu_, .l?T?*:rrs irrtcrest.in rhis   Security Insrrumcnt; and (c) agrces thai Lcnder anrt'aiy
   llffj3::ilirlv_1?!ic.*t::P.iljl":|i:.t.?Yf!_by
   omer  Uolrower may a8res.to exlen-dt modlfy, lorbear or ntake any accommodations with        icgard to the terms of this
    Security lnstrument or rhe Notc without that Borrower's consent.
        I_1:. No.ticer.-Any,notice to Borrorvcrprovided for in rhis Sccuriry lnsrrurnent shall be givcn by deliverinS
   .Dy malllng                                                                                                        ir or
                lr Dy-Ilrst class mall unless appltcabte taw requires usc cf anothcr mcthod. The noticc shall be diiccted
   totheProperyAddressor.anyolhcraddry.sBonowerdesig,natesbynoticctoLender. AnynoticctoLendcrsSall
   be given by first class mail to Lender's address stated hereln or any other address Lender aerignutri Uy           ro
   pynpwcr, Any nr,rticc providtd for in this $*curiry
                                                     '
                                                        In*irumeot shEli be d*meo' ro tturi U"un iift; il Borrowcr
                                                                                                             "oii,ii: or
   Lendcr whcn given as provided in this paragraph.
    .    14. Govcrnlng Lrp; Severability,. This.Security lnstrumcnt shall be governed by lbcleral law. ln the even!
   thol 8ny Provision or"c.lausc ot this Secu.rity Instrumcnt or the Note conflicts wirh appliciblc low, such conflict shall
   rtot a.ffect other provisio!"t
   provisioo.
                 -fo.1his      ",l|il    l-T-rt-,Iy-J!1SIq,t or the Nore which can be givcn effecr wirhoui it. .onnrciine
                          enrl rhe pmvisions of this Sccurily lnslrume*t and the Notr Irr declarcd ro Ue severatts. Thi!
   insrrument shall be subject to the.pre'sent regulations-of Lender, and to iis future regulations not incunsistcnt ivirh
   lhc express provisions hereof.
                                     -All powers.and agcncies granted in this insu'umcnt ar-e coupled with an inrcrcsr and
   are ircvocable.bydeath or olherwise; and thc rights and remedisr provided in this insnirmsnr are cumutntivc to
   remedies provided by law.
         15. Eorowcr's Copy. Bonower acknowledgcs receipt of one conformed copy of the Note ancl of this
   Security Instrument.
        t6. TranrferofthcPropcrtyoraBereficiallntercrtinBorrower. tfall oranyoartofrheProocrryoranv
              it is leased for a tenn gicatcr than.thrce (3)_years, leascd ryith an option ro iuict asi io1,i,-;i ffisf;;a
   interest .in
   (or if a beneficial interest in Bonower is sold or transfirred and Borrowcr is tiot a notural personl wirtroui linairi
   prior written consent, Londer may, at its option, rcquire imrnedi*ts prymenr in run Jr itt suils s-iurio Uy tiiii
   Securiry In$rument.
         17. Nondircriminatlon. lf Bonower inrends to scll or rcnt the property or rny part of it and hns obraincd
   Lendcfs tonsent to do so (a) ncithcr Borqgw*l nor.anyone outhorized ro alr f6r gJn6lrir, tritt r*nse il
   fEr ths sale or.rcntel of the Froperry or.will qtherwisc inake unavaiioble oi rtcny ni iriopiitv id Litiiru becousc
                                                                                                                ""griAi;
                                                                                                                       of
   racc. color. religion, se:t, national origin, handierp, age, or &rnJlisl shtus, and (b) Boriowir recolnizcJ is ities"l
   and hereby disclaims and will not com.ply with .or aftcmpt to-cnforcu any restricrivc covcnants on d"welling rcLring
   ro race, color, rcligion, sex, national origin, handicap. ag,e or farnilial statls.
        18. Sale of Notc; Changc of Loan Serv.lccr. The Nole or o partial inreresr in the Notc (to-eeth* with this
   Sccurity lnslrument) may bc srilrJ one or more times without prior.notice to Bonower."n sale may riirtiii.r . li rnei
   in the entiry (known ar the "Loan Servicer") thal collects molthly psym€nts duc under rhe Nore and this Sccurlil


                                                                                                                Pagc 4   of6
Case 5:18-cv-00188-TBR Document 1-2 Filed 12/04/18 Page 5 of 6 PageID #: 13




         llirrT:X',i'lli;#3"I-,I::,.a#gT$Ti,i['qes               of   th.e Loon   scrvic*      unrerared.ro a sarc of the Nore,
                                                                                                                                rf rherc is
         li:;1";tffg1it,{fi,ru1'il,i;;;,::"Jiil':1,Tff:T,[H:tH[:J'Jii,:Tt$i*T.,"J*si#[l[j*itr_li
               rg' uniform   Federer nr"n-.lraici"t   ror1.ll:ulu, rf a uniform federar
                                                                                        non-judicial           forecros
        ::.'"t't;'fi.if,I[ffi":lT[f:#;L:";;'Jnacuo, ri"i.i','riiii"t'iil                      ,n" oprion to r"]..lol-.    tili,r?f#ffilffit,f
         - 20.ftaeardous
        ofany
                 Hrzardour Substanius. $;;*ur shall nor r.,rea
                          sub                                  ^, --*..- .,.



        ,m.[*r'
       s[{*ffiT,'[fr#n:?li,i];r*m;'"*'"ulti"v*ti'i;ffiii[iF*#-.;:;}i,i*]5i",,nilil;
       itiii'"trffi I#iiii#ffi rirkJlrT'llr,rifi r*ir**r#h:'l'*:i,rl,Hx$*#+iiii;r,nt#
                                                  tubstaices" qrc
                                                              rhosc subsr,,ncel dcfinr:d
       !l di,Hii,$lliiffit*r'pn';{t'aiarcous
                           iiluilo.,il'nl?li#i1,1 '*fill*1,.5*[,m
                                                                                         ,, roxic or hazardous subsrances
       f:ii:iri'  iili;'if
       rcoroacrrvc materials.
                                  y,.:g tn ttris                             *ii11[ig1if5{U*:,efg::ll
                                                      ..unvironmiil;i.ffi:.3n.Ery
                                              pa-ngra-;[,
                             rhe.A,:
                                  jurisdiction where-thi'Prop*nv
       ;1i,.:rfJ,ft'""s                                               ii'ri"iiiin,ii'r.ru,*fcd;ral lawi anj rejurations aod taws
                                                                                             ro hearrh, sarery-or environmenral
                       :r
          2l' crors corrrterarization. Defaurt hcreunder shalr constirute
                                                                          dr
       lHifiil:lil;i:f *,1;**.f,i,;:ffifl:ltsumea uy ao?;il;: #flXd,J,f"l,SJ.,.,lr.,.li,ti,J:li.;::Xiiy

           i,'lt;rJ,113-gtFpJf+,ii;: ,,'1,,:1,ilr,ffi,[lfttJf];1:ii:&i:1ii*1i;.;,*x,,x;;umen,
                                                                                                                                          (]r
       Ti{i,iiiililT$tfii}lil::,"f,1flfl.1ili:tl:trti:illu.ffinower.rc                                   oi-ue,ri.ii,i'un    incon,pererr]


    ,i$"Ilt-t{lffil"Il:li**fi"1i[1*.",'^'i:-t'::l.-':it;;#]i,ffli:i:?i:Jr.Ji]f,.;$]1i1'$;
   trHh$ijfl*ffiffi$,*ff'{trfi $H.{lt*i*ffi                              }ffi                 ir j:Tjtm:f .#.i":ilir..h;f
                                                                                                                               - -"   v"'Lr
   *ro*li"r l*fJfffft"?l-ro'e"rosu'c'slL';iliiU ,il'il,o'i,Iim buowing                        order ro   ,* ,,"-".1   :;
                                                  t*:x;#iJ:If.iii.!ud,'.'igli'i.fi                       fi }tiittil:,lil,#
   illtiriffarl',:"#$ii;tirif
   indebtcdme sf Borrowt



               Borrower.aqrees thar Lenrter
                                                                ffi"Hffi##jihilirJi,}T#,ffi
   ..-,..1j:                                  will not t




  ffi*xffiffffiffi$gnil*lffi,ffilr*+ffi
   .    ..Jf,. Kcleosc. Upon termination of rhii moneape. afror niw6.nr           :i   a.rr
  *lkn.i.-f,..,J1.,J?ffi:iti$!#Ile['#t?',:;J,ll"l l"',l$;l,lil:'"'] *hTHf,ti-i,i;lll.??tr'ri,x,gl:
  ,ou",1,1 -f,i';i,? S.1!}|o';",Hil,lfllH;ll;,1["J,iT*Sn:J[T
                                                                 3Jin l,ffi,ii,llrl?ilffil.:l:1 1:f*i



                                                                                                                           Pagc 5   of6
Case 5:18-cv-00188-TBR Document 1-2 Filed 12/04/18 Page 6 of 6 PageID #: 14




                                             sxI$BIT :: A':       "               Itals$|fi
                                                                                    Prge tJr    M$"li:i' '
                                                       (              Attachment             ilt.Po{er
                                                       (              Re:   TarnmY                    s*'t{c.
                                                       (
                                                                            ilffifi"ixoudrrg
                                                           (




                                                                                           Lot 1 *1tl':
                                                                         "u'    ^'isinal
                                                                                               u::
            ffij*?
             nsrfifr#ail"rru*a
                                        as   follavts:
                                                               rd{ s*t ar thc   *outllsr    corner of this




              *Iffi
                ffimffi;-#S,xN;:XX;;
                 ..--rt   RoOk
                 Ail       Clcrk's ontce'
                                 -'=f
Case 5:18-cv-00188-TBR Document 1-3 Filed 12/04/18 Page 1 of 1 PageID #: 15


 Form RHS 3550-12                                                                                                           Fonr Approval
 (10-96)                                           United States Departmcnt of Agriculturc                                  OMB No.0575{165
                                                           Rural Housing Service
                                                                                                           Acco..nt   Itf
                                             SI'BSIDY REPAYMENT AGREEMENT

 l.  As required under Section 521 of the Housing Act of 1949 (42 U.S,C. 1490a), subsidy rcceived in acqordancc with Section
 502 of the Housing Act of 1949, is repayablc to thc Government upon the disposition or Bonoccupancy of the security property,
 Dcfered mongage payments are inetudcd as subsidy under this agreemeDt.
 2. When I fail to occupy or transfer title to my home, recapture is due. If I refinqncc or othcrwise pay in fulI without transfer of
 title aud eontinue to occupy &e propeny, the amount of recapture wiil be calculated but, paymeil of recapturc can b* defenud,
 intcre*t frw, umil the propeny is mbsxpently sold or vacalcd. If deferred, the Govcrrun&nt mor(Sage can be subordimted but will
 no( be relcased trsr the promiesory mls s&isfiod until thc Governrncnt is pnid iu           futl. In situations   where defernrent of recapture is
 an oplion, recaplue will be discounted Z5?o fi paid in full at timc of settlemcnt.

 3.    Market vaiue at time of initial subsidy $ .fa,0oo;oo less anount of Rural Housing Service (RHS) loans $zz,qJt.go lcss
 amount of any prior liens     S             equals my/our original cquity          $!a!*go
                                                                                         Thir amounr equals         % of the      o.s
 nrarket value as tletermined by dividing originat equity by the markct value.

 4.  If all loans are not rubject to recaprure, or if all loans subjcct to rccapture are Bot being paid, complete the following formula.
Divide the balance of loans subject to recapture that are boing paid by the balancc of all open lo;rns. Multiply the resuk by 100 ro
dctermine the perceut uf the outstandiog balauce of open loans being paid.

 5.                       months                                  Average interest rare paid
                          loan                           t.l      2.1 3.1 4,1                     5,   t   6.r
                                                         2?o      3Vo 4% 5%                       6To      7Vo      >7%
                              0        59      .50       .50      .50         .s0      .44        .12      .22 .ll
                              60    r19        .50      ,50       .50         .49      ,42        .31      .2t .l I
                           r20      t79        .50      .50       ,50         ,48      .40        .30      .20 .10
                           180      239        .50      .50       .49         .A       .36        ,?6      .18 ,09
                           240      299        .50      .50       .46         .38      .33        .24      .17 .09
                           300      359        .50      .45       ,40       .34        ,29        ,21      ,t4 ,09
                           360      up         .47       .40      .36       .31        .26        .19      ,t3 .09
6,    CalculatingRecapture
        Markcr value (at fhe time of transfer or abandonrnenl)
      LESS:
               Prior liens
               RHS balance,
               Reasonable closing costs,
               Principal reduction at rote rate,
               Origtnal equiry (sce paragraph 3), and
               Capital improvemcnts.
           -
      EQUAT,s
               Appreciatio[ Value. (lf this is a positive value, continue.)
      TIMES
               Percsntage in paragraph 4 (ifapplicable),
               Percentage in paragraph 5, and
               Return on borrow€r's original equity (100% - percentagc in paragraph 3).
      EQUALS
               Vnlue apprecisrios subjcci m reeapture. Recapture due equals the lesser of this
               figure or dre anloutt of subsidy reccivcd'

                                                                                               )ste

 T:X; ,.
 Borrcwer
                     Porrer *k-,*--,
                                                    {
                                                          h         f-um                       )str
                                                                                                      June 10, 1998



tr;ii;'tffir##:,*L::;"*iffi#,ffitr!r,;;:ffi:ux';::of;;,1fr'7,{f,ifr{i#7"tr:#,;r,ixffi,:wti,ffir;;,rtrtrfr
 Afiker, STOP fooZ, ilOO nacpcnccncc Avcatc, $.W., lloshington, D.C. 2tn50-7ffi2. Flcerc DO NOtr REflTRN tldr loror lo rLk rdd;ci!. For*std to rht
lfi,sl iifDe qrfi.r aity. Yau ai* aa.*.luitrd to ttrpotd to thb iotlectian of it{*ttxrtiun whtr h displayt a untatty wlil Ot*rB suttrot n**g.




                                                               f,XHIBITW;
Case 5:18-cv-00188-TBR Document 1-4 Filed 12/04/18 Page 1 of 2 PageID #: 16




                                                                                                          BECEIYED
                                                                                               6v?
                                       RE,N,I.{ORT   I   ZATIOII                 ACREEI'TENX             SEP g   7 tlln
                                                             I




             Account    Number                               I                        Eftectivt DaLe   LOSS!',T,TIGATTOEE

                                                                                                                          :
             fhe Unifed Stateo of Nneriea, acting through tho &ural tlouaing Service,                                     ffi
             United States Department of Agriculturi 1f,ender1, is the otrner and
              -:
             holder of a prornieBory note or aarumptlon agreemeot (llotel in thc                                          ffi
                                                                                                                          =
             principal sutn of S     ?7{15.00, plue intcraot on the unPaid principal of                                   #
               6.7soo0t per year, executed by t'Altl,l!(lil Pq}TEq . *- ..-..--'-.-..---- 8nd                             ffi
                                                 , ltorror,cerl dated      June 10, 1998                                  lE=
             and p"yrbii to the order of the  r.enderi  The current outot,anding balanc.                                  E
             includee unpaid  principal, accrued unpirid interest, unpald  advances and                                   :=g
             feee,  rhe total  outetinding balance is  g    ?{603-8}.                                                     ==l
             In consideration of the reamortizationlof the note or aseurqltion
             agreement and the promises contalned tn this agreement, the outstanding
             balance ia capitatized and ia not, prtnglpal to be repald at 5.75000t
             per annurn at $      555.59 per nonth bcginnlng Septernber 10, 2010 and on
             the l0t,h day of each aucceeding m,rnth untll the prlnctpal
             and intereEt ere pa1d, except that thclftnal ingtallm*nt of, the
             entire debt, if not, pald Eooner, wtll be due and payable on
                  June 10, 2031.                                 I



             If the outstanding Ioan balance prlor Jo reo.ortizatlon wae reduced
             by a payment whlch was l6ter deterrninec to be uncolleccible, Rural,
             olvefoprucnt will. charge the account with an a$ount egual to the
             uncollectible paymentn. Thit ahount ld, due and payable on the
             effectlve date it le cbargcd to the aciount ancl rnay aqcrue tntereat
             at the promieeorY note rat6.                            I




             SubJect to appllcable lau or to a trrit!,en waiver by Lender, Borroger
             gnaif pay to iender on the day uronthly iPalments are due under the Not€,
             unttl tnl not" le paid In full, a Bun (l'rundr"l for : la) yarrly taxes
             and ageegsocnts which nay attaln priorl,tY over tender'5 &rtglgo or depd
             of tru8t (Security Instrunent) aE ! llep on the aocurad proparty
             deacrlbcd in the Security Agreeoent (ProBertyl, (b) yaarly lucaehold
             payncnrE or ground rent8 on th€ Propert!, lf any; (c1 yearly hazard or
             itlp.rty insuranee preniuutsl and 1d1 yelrl'y flood inaurance     prenirrns, lt
             o"y. rbeee iterue are called "Escrow ltFns.' Lender ney, at any tLue,
             collect and hold funds I'n an a&unt notl to exceed the maximun anount a
             lender f,or a federally relatcd mortEagei loan, rnay requlre for Borrouer's
             escrow accgunt under the federal ReaI Ebtate settlcoent Proceduree AGt
             of l9?rl aa amonded f,rou tlnre to tlme, 12 U.S.C. Sectlon 2601 €t Eeq.
              ( "RESpA, ), unlese another Lan or federa''I regulatlon that applics to
                                                                                        thc
             fundA aeta    c lesger anrount. If co, f.enfer  EAy, at any tine,  collect  and
             hold f,unds ln Ah Inount not to exceed the leseer arount' Lender nty
             estiE;te the aoount of Funds due on tnel Uaata o! current dat'a and
             reagonable eatilnates o! expendituree ofi future Elerav ltcuS or othet*ri€e
              Ln accordancc wlttr applicablc law'
                                                                         I




.lroulcllt       ltatlacc
                                                 fixr{fslT..n,
                                                                             I
Case 5:18-cv-00188-TBR Document 1-4 Filed 12/04/18 Page 2 of 2 PageID #: 17




   The funds shall be held by a federal agency, including Lender.
                                                                  or in an
   inetitution whoee depoelts are lnaured by a federal n$encfr
   inetrunentality, or Lntity. Lender shall apply  funde to pay the Eecrow
                                                      and applylng the
   Itema. lender may not chirgc Borrower for  holding
   FundE,annuallyanalyzingtheegcrowaccount,orverlfyingtheEEcro},
   Itema,unlesslrenderpayBBorrowerj"ntereatontherundBandapplicable  nuy require
   Iaw pernuits the r,ender lo muke such charga. However, Lender
   borrower to pay a one-time charge for an independent    real  eetate  tax
   reporting e"i*ri.. used by Lender  in connecgion wiLh  thia loan,   unless
                                                   agreement ia mndc or
   appfic.Ute law providea otherwiEe' Unlesa anLender     ehall not be
   appllcable law  requires  interesb to be paid'
   requirea to pay BJrrowcr any interect or earninga   on  the funds '
   BorrowerandLendermayagreernwritlngrhoweve.t:rthatintereetahall
   be pald on the funda'
                                                                ascounting of,
   Lender ahall give to borrower, without charge' an annual purpose for
    itc tona", ahowlng craditE and  debite to the funds  and the
   which each debli io the Funde was made. llhe funds are
                                                             pLedged as
   .EaditlaiidliecurityfbrarlEumeeiecuredbythie,securityhstrutnent.

    If the   Funds held by Lender excecd the atrpunta permittad to bc held by in
    applicabte law, Lenier ahall account to Borrpwer     for the exc66B PundE
    accordance with   tie  requiremetrtg of applicabr* law.   rf the anount of
    the Funde hcld by f.endJr at any tinrc 1e   not eufficient  to pay the Escroc'
    Itema        due, l,ender may notify  Borrower in writing,  and, in such cage
    BorEower shaLl Pay to
           'uhen             Lcnder the  anount neceseary to  make up the
    deflciency. aorrlwer     shall make  up tha defieiency in  no more than
    tlrBlve rnontnfy paymente, at Lender'E   gole discretion'

    upon payment  in full of all surns Eecurod by this security Inotrument'
    r.endershal}ProloPtlyrefundtoBorroweranyFundrhc}dbyLendcr'If
                                                         prlor to the
    lender shall o"qrrir"-or eell tho Property, Lender,    nlndg held by
    acquisitlon or 6ale of the  Propert:l, ehal} apply any
                         of             or aal€ as a credit againet the Erl[la
    r,ciaer at th6 tlue     acguiBition
    Becured by this Securlty Inotrunent'

    UnlegschangedbythlaagrretlEnt,allotthetorrrgoftheRot,eor
    accumption agreerlent ot Ih" lnetrrrments that Becure
                                                          them' reroain
    unchanged.

    Upondcfau}tinthopayroentofanyoneoftheaboveinstallroentgor
                                                   and agreements eontained in
    failure to eoryry wiitr'any of the conditione      or the instrumsntc
    the above-dascribed note Lr aeeunSltion  agreement
                                                 declar"
    Becurlng it, the r,ender, at ltt o!tio".may          :T,::t1::'1:?:-,  -^
    ;.#il;"iy'a""-uia payable and may take any other actron authori,ed to
    remedy the default.

                                                                o..".LJJ$
                                  Borrower
Case 5:18-cv-00188-TBR Document 1-5 Filed 12/04/18 Page 1 of 2 PageID #: 18




                                                                                                    r06I 1940t
                             ,"y'17-2                                                               DCLNTLYI                      CHARGEI)


   V
                             A-19e6                                                                 Jolor02l r305001
                                                                                                     St.tr      I    ll95
                                                                      I{OTICE OF L1EN

                                                             texcr, ,rnolty' intcrrrt' trrt and
                                    ir herrDy Siveo that ;:;'-i";;
                                                                                                   othet
                           NoEiCo
                                         thc comonu.t;;                iri'"i'"a rE'rlnrt th' rol louing
                             drbtt orrcd                          i"t pryntnt rororlo ungrid'
                             irncd dcbtor, rfrlcl rttcr'i.iiii
                             tAJIt{Y KEELII6
                             7I   }TEGAX DRIVE
                             xrviirio                          KY   4tor,6



   I
                                puriutltt to th! provlrlotr of l(rntucly ltvi:rf     Strtulc l!t'515' e Ilrn
                                                                            xtntutrv  uuon rll ol tha
                                axirtr in frvor o! '"t"t'll'i""ii'ii[-oi rrrt.or-p:rronrl' trnglble or
                                drbrortr  intrrrrt
                                            -;os       ,.iiiirl-"ril.t
                                il[r""rirl-,             oi' tutttqt'tntly rcquirrd'
                                                           osnrd
       I

                                cAsE   NulFErt 4o5tlg4o'!
                                oBrToR IDgt{TrPIcArrox nuxrrn   lfeoor       :

                                                                                       othcr
                                                                  frer' iatrrrlt'-8odthrt
                                 thc alounl ot trrcl, prrrrtf,y'
                                                            iitt  r f tn' Prynrnt-of
                                                                                             'rbt'' glur
                                                                                          uount
                                 con.t tut.r
                                      i      tt'o t*u'i-ii-
                                                                                                                             liti.ilii:'
                                              jt'-i,.i4 iX# *t,lll':ffi iii;:n:"fi
                                 lfii                                                 *',r*i:::                 *i   }Hlii *            t'
                                  tlt :' t:: ;! i:' i.: : -Ii"r'lii:iil'i                                  il
                                  No.5354'
                                                                     of B'vonul' Divirion o! Cotlcctionr
                                  Conron*ulth of Kcniucly' D'DrtBtn!
                                                         CLgRKtslEcof,D0rPILINGoTc0Hl{ol|}lB^LTH'SLIEN
                                                                     in thc Gf,AVE9                   Countv         Clorl'r Offiact
                                  I ccrtify th'f thir thn ir fllrd
                                  Book           Prgr .       , CountY Clrrl
                                                 Tiar            D'9utY Clrrlt
                                   D.f.
                                                                                                                fnAvBS
                                   Loctror      *.'                              rrsruNrrw   Bstq
                                                                                              filul*icir d*l*olo
                                   I nd I v i drrr   t  -*-*-*{]mmXff"'"
                                                           **t lon "":n !.!Sffi
                                                         Col   !
                                                                  "
                                                     oI cortootlonr     ir.r-itcCor,*Ycora.Sl    s.tq ,*l uh
                                                                                               & s"q  no
                                                                                                                         h
                                                                                                                    llrll Uh
                                   ;i;i;i;;                                                                                    '*un'n
                                   DrpastE.nt of Rrvrnur




                      I

                          \.'




                                               hou?asfi€ HXHIBr                                     'f
           PrlntBd By:5262
Case 5:18-cv-00188-TBR Document 1-5 Filed 12/04/18 Page 2 of 2 PageID #: 19




                                                                                                                     406 I 19405




   V
                                                                                                                      DCLNPLVI
                                                                                                                      z0t0t    02 t 1305002
                                                                                                                 'strtrr            H95
                                                                          TOTICE OP LIEN
                                                                                                                                              C HARGET)
                          lloticr ir hrroby  !iven thit tir?'r pcnsttf' lnt'rrrt' fler rod-othor
                                           Couaontrciiift iiu. i".n r:rirr.d .i.ln't thc
                                                                                         Iollowin5
                          d.bft o,..d gho-which
                          ;;;    ;;;i"; '       rttor drnend for leylttrt rrneln unprid'
                          TIILLIM I{       KEELINC
                          7I   T{EGAI{ DEIVE
                          Mirrslo                           l(Y      42066



   I                      [urruent to thr provlrierl ot K6ntucly
                                    f" f"uor or th. Connonsrrlth o!
                                                                    f,cvtrod St'tulG t3l'515t e l'Icn
                                                                    l(rntu'ty upon ell oi thr
                          "ii.i.
                          ;:;;;;'i"ril."..t    i" p'ieiitv, sithrr rrel.or-P'r3on'I' tusiblr or
                           intrniiDlo, no9 ovn'd or rubrtqurnlly lqgurlts'

                                         (061194Os
                           CASE NUllrERr

                           DEETOn       IDENTrrtcArloil. NU!$sX               ;   lrre+ol
                                                 P'ne!!y' felr' Intrrrlt ofrodthtt othrr dlbti
                           Thr rnount oI tttll,                                        rao$n!' Ptur
                           con.[ilutra thr uount it-tito fitn' Pryront'bv
                                                                          |(rs 64'012' lr rgqulrrd brrorr
                           ;il;;-;;'r;.-'..iiai'g-rl"
                           r tion rtlrrr. cln Dl .itiiiir.g' 'i'isca
                                                                  lpon rrqurrt, Lht Comonelrlth Eult
                           dircl0rr th! rlrrtrt. iiiiii-"i-irrltrtty-rru'        crtculotrd to r srrtrin
                                                           i*rtriv rntittrt to ruclt501  lale*utlon'
                           drt. lo .ny irrt rlltri;Iiii                                    _!i rl_l!t.:t,
                            rnouiri* rhout{ br ..ai-li'oiririon o!_Goliretionr,.
                                                                               prronr (502)164-{e21' Ett.
                           ;':.;:'i; iii. iri.rriil,-iriio"ii                                 40602 or
                            No,53t4.
                                                                             D{vitiotl o€ Collretionr
                            Conronvcrlth oE Klntrchy, Dlputncnt of f,tvtnurr
                                                     CLEf,t('S       NECORD OF     TIIING OT COHI{ONHEALTIIIE LIE}I
                                                                              VE3 County Clrrk'r Otlicrr
                               I ccrtily th.t thit llon tr tlkd in th' GR
                               Book           Prjr     ,      Cou'tLY Ct'rk

                               Drtc           Tino            DrPutY Ctrrt
                                                                   CogrrEY of Rrcord GRAYSS
                               Locrtor tlo.                                               or ru{ltpKY
                                                 I   co I I tc t i   o*   *rrn'{T[r*#ir*ll                     t"{{ll# / 20ro
                                                                                                         ft'ff '*
                               I n d i v t dor
                               Divirlon of Cotl'rtl6nf
                                                                     -        ffi-li-ffi:',iHlltJi,'ffi
                                                                                                &&[f ffi ftrfi
                                                                                                      rto*ru   tlo   sutf,   fil fiir
                                                                              ' ir.lr ittr   ca,ary
                               D.$atttrtrtr o! f,.vt'lul




                                                                                  :ffi'gtrw                                                     4 or   I
                                                                                  orr(l   Khtmfi{".t't{'t (AJ
                                                                                                                               *]*f,f's




       Prlntod Byl 5262
Case 5:18-cv-00188-TBR Document 1-6 Filed 12/04/18 Page 1 of 2 PageID #: 20




                   'l$51?-z                                                                  405 r 19405
                        u-r011                                                               DCLNPLVT

                                                                                             ::1il:"13:',tHAR(iED
                                                        lloIIcE 0r LlEl{

                    Notlcc       ir harBby tivrn th.ttaxrr, plnrlty; intrrrrtl trrr ud othu
                        drbtr   owrd thr ionaonvert!hhtv. bcon lrr:rtod rgrinrt thc follovln3
                        nrord drbtor, rlhich rftrr durnd for prylcnt ronrln unpr[d.
                        TAIOTY KEELINO
                        7l   r{ECA}l D[,lvE
                        IOYPIELD               KY     4,;066



                        purtu.nt !o thc provlrlonr oI Konlu.hy irvlrrd $tetuto 13l'515, r lirn
                                                                        opon lll of thr
                        .itrtr in trvos ot tho Comaonvmlth of Kantuchyprr!o:ttl,
                        i.uioi'. ln[rrrrt in progrrty, rither rrrt.or            trn'iblr or
                        intcnjiblq, non oranrd or rubrrqulnlly ecquirrd'

                        CASE    t{ullBEI! 406119q05

                        DEErof, IDEr{rIrrcArroN ]lu[rEf,       I   itlooos
                                                                              ot&lr drbir
                        1lr..rotrnt o! larilr ptn:lty, forr, lntlrllt otcndthrt
                        .r".tfiri*    thr roouni ot thr lirn. ?eyuont            roountl glur
                        ;:;;;';;-.ii-'iii'li"i                                    lr rcqulrrd irloro
                                                    l'.r ch.rrtd !v xnl 6{'011'Colroncrtlth
                        e litn rrlo$. ctn Do tlthoriaod. Ugon icquilt, tho                    lurt
                                               sf ttrbitlty orrd-crloutrtrd to e crttrln d.tr!r to
                        ifliii..-irti $rnunti"irtili"ii-ii"i
                        lir'illiy-ill.riv                      iiro.ar$on. rnqulrlft rhould
                                               -406oiloiit'o'501 lli6h.strrrtr
                        ..i.'io-irirrilon o! collretlcarr                      ?. o. tor 491, _-_.
                        ;:L;;.I;'i;;;;.iy                      Phon; (501)t54-4etl, Ext' no' 5!5('

                         Couoonrrretthttt(rntucly.Drpertarntotf,rvrnul.DiviriooolCqllrctionr
                                          CLEf,N's IEgOID OT FILING OT CbUTOMTEALTI.S I'TEil

                         I crrtity thet thil llrn Ir tilrd in lhr GRAYES                    County   Clrrhrr 0fficrt

                         eool           Prlc            CouatY Clorl

                         Drtr                 Tiar                  orPutY Clrrk

                                                                        County       of f,.ccrd   GlAvEs
                         Locrtor t{o.          -
                                        lrctlon                                      Kilfitr?ldrcprrrdt    05/07/2013
                         Indivldurl Col         - lrrnch                srAre   or
                         Di.vlrlon o! Col lrctionr
                         D.psrtilnt o[ n.,.nu'




                                                                                                             tjfi#y




                                          \anPoetrE EXHISIT.P,

     Prinled By: 5262
Case 5:18-cv-00188-TBR Document 1-6 Filed 12/04/18 Page 2 of 2 PageID #: 21




                        , ltt'S17-l                                                        406 r 19r05
                         ll*x0ll

                                                         NOIICE OF   LTEN
                                                                                           $ii!iftprynncro
                         llotieo ir harcby Ilvrn thrt terrr, penrlty, intrrolt' frcr end othrr
                         dcbtt oued lhc Couronwrellh hevr brrn arrrtlld sgelnrt thr [ollouing
                         nrnrd drbtor, $hich Bllrr dtnend lor D.yirG[t roacin unprld.
                         HTLLIAII tT KEEIING
                         7I   HEOAT   DR
                         II^YTIELD              KY     41066



                         ?urrurnt Eo       thr grovielonr ol Krntuchy f,lvis'6 Strtute 13t'515, e tlrn
                                                 Comnonvrttth o! lontucty uDor rtl ol lhr
                         rx{rtr ln frvor i? th:groprrty,
                         i"itoi'. Iatrrrrt in            rithrr rcrl or grrlonrl, tla5ibk                         or
                          I,ntrnribts,     nou o{nrd            rcqulrcd'
                                                       or rubrrquontly

                         cArE ilUXrEi; 40611r{05

                          DEurof, rDEtrrIFIc   rlol NUHEERr lpnol
                          fhr ruount of texlr, prnrlt/r tl.rr inttra't rndtU!    othlr d'btl
                                          thr uount ot thr tirn' ?ryornt o!          tocvnt, ?l'1 - -
                          "ii.ittrt..
                          oitt.nt of thr rrcordinl t.at Ghrll'd       by IOS 6t'012, lt rtgulrd bolorr
                                                                  glon rt{u*tr thr Comrn*rrlth a*rt
                          I-iiri-rii.i.c crn br rithorpd. ovid.crlculrt.d         to i crrltln rllir to
                          iriii"r.-iil-i"iont "l lirttliiyruch lnlorurtion. Inqulrirr
                          .'"-iiii, f.rrttv cotltlrd to                                    rhould br
                          i.i.'ii'ifrilloi'oi     cott..tionr,
                                                   "lorOr-0*9t-or501 Hllh.strrrt, !. o. Bor ttl' ---.
                          Iiiixliri,'i,lii".ii                     phoa; (t6tr)r64-4ezl, Ert. lro, 5354.

                          Corton$rllthof,K.ntucty'DtPrltEcntollrvlnu,lDlvlriortc!Collrctlonr
                                      CIBRK'S llconD or TILINC 0F C0l0{0}lt{&AlTllr3 LrEr

                          I ccrtity thlt thlr ltrn ir tilrd lo the GMVES County Clrrlrr Ofticr:
                           lcolr               PrIc             CountY   Clrrh

                           Drtr                Thr              DlgutY      Clrrl
                           LocrLor llo,                              County     of x.rcord      CRAVIS
                                -              -
                                               --                                   ortr Prrjrrodt Oil0lla0Lt
                           Irdlvidu.l
                                -     Collrstion  Brmch
                           Dlvirlon of Colllstionr                    srr0toF rEfrucKY
                           Drpnrtocnt o! &avrnua                      @UNIY oF oRAVEs, gtl,
                                                                      l, garry lqimtmolr, or0v.o couffy Clo* ln nnrl rir '




     Prlntad By: S262
                      Case 5:18-cv-00188-TBR Document 1-7 Filed 12/04/18 Page 1 of 1 PageID #: 22


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            TAMMY M. POTTER, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             GRAVES
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $95,604.53                               JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

12/4/2018                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
          Case 5:18-cv-00188-TBR Document 1-8 Filed 12/04/18 Page 1 of 6 PageID #: 23




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Tammy M. Potter, et al.


        TO:     (Name & Address of Defendant)

                TAMMY M. POTTER
                n/k/a TAMMY M. KEELING
                71 Megan Drive
                Mayfield, Kentucky 42066


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:18-cv-00188-TBR Document 1-8 Filed 12/04/18 Page 2 of 6 PageID #: 24




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
          Case 5:18-cv-00188-TBR Document 1-8 Filed 12/04/18 Page 3 of 6 PageID #: 25




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Tammy M. Potter, et al.


        TO:     (Name & Address of Defendant)

                WILLIAM M. KEELING
                71 Megan Drive
                Mayfield, Kentucky 42066


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:18-cv-00188-TBR Document 1-8 Filed 12/04/18 Page 4 of 6 PageID #: 26




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
          Case 5:18-cv-00188-TBR Document 1-8 Filed 12/04/18 Page 5 of 6 PageID #: 27




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Tammy M. Potter, et al.


        TO:     (Name & Address of Defendant)

                COMMONWEALTH OF KENTUCKY
                SERVE: Attorney General
                700 Capitol Avenue, Suite 118
                Frankfort, KY 40601-3449


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:18-cv-00188-TBR Document 1-8 Filed 12/04/18 Page 6 of 6 PageID #: 28




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
